Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 1 of 30 PageID: 4990




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

  AMA REALTY LLC,                           CIVIL ACTION NO.: 02:13-cv-00457
                                            (JMV/MF)
                Plaintiff/Counterclaim
                Defendant,

                        v.

  9440 FAIRVIEW AVENUE, LLC,
  JOSEPH SANZARI, TIMOTHY
  MURRAY, JOSEPH SANZARI INC.,
  NORTH BERGEN ASPHALT LLC,
  and TILCON NEW YORK, INC.

               Defendant/Counterclaimant/
               Third-Party Plaintiff

                        v.

  MILLENNIUM RESOURCES
  RECOVERY, LTD, PERFECT BODY
  & FENDERS CO., INC., and JOHN
  DOES 1-5.

               Third-Party Defendants.
              DEFENDANT/THIRD PARTY PLAINTIFF 9440 FAIRVIEW
               AVENUE, LLC AND DEFENDANTS JOSEPH SANZARI,
                TIMOTHY MURRAY, JOSEPH SANZARI INC. AND
                      NORTH BERGEN ASPHALT, LLC’S

                 BRIEF IN SUPPORT OF MOTION IN LIMINE TO
               PRECLUDE THE OPINIONS OF ANTHONY J. RINALDI




  5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 2 of 30 PageID: 4991




                                            Connell Foley LLP
                                            56 Livingston Avenue
                                            Roseland, NJ 07068
                                            973.535.0500
                                            Attorneys for Defendant/
                                            Counterclaimant/Third-Party Plaintiff,
                                            9440 Fairview Avenue, LLC, and
                                            Defendants, Timothy Murray, individually,
                                            Joseph M. Sanzari Inc., and North Bergen
                                            Asphalt, LLC,

                                            Krovatin Klingeman LLC
                                            60 Park Place, Suite 1100
                                            Newark, NJ 07102
                                            973.424.9777
                                            Attorneys for Defendant,
                                            Joseph M. Sanzari, individually

  Of Counsel and On the Brief:
       Timothy E. Corriston, Esq.




  5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 3 of 30 PageID: 4992


                                             TABLE OF CONTENTS
  PRELIMINARY STATEMENT ............................................................................ 1

  STATEMENT OF FACTS .................................................................................... 2

  LEGAL ARGUMENT ........................................................................................... 4

     POINT I ............................................................................................................. 5

        THE OPINIONS SHOULD BE BARRED BECAUSE THEY
        ARE UNRELIABLE AND NOT BASED UPON SUFFICIENT
        FACTS OR METHODOLOGY.                                                                                               5

     POINT II ............................................................................................................ 7

        RINALDI’S OPINIONS SHOULD BE BARRED BECAUSE
        THEY ARE UNRELIABLE AND NOT BASED UPON
        SUFFICIENT FACTS                                                                                                    7

              A.     Rinaldi’s stigma opinion is not based upon a reliable
              methodology. ................................................................................................8

              B.          Rinaldi’s opinions do not fit and are irrelevant. ............................. 11

                   1.     Rinaldi’s conclusion that Plaintiff AMA is entitled to stigma
                          damages has no factual basis. ........................................................ 14
                   2.     Rinaldi’s conclusion that Plaintiff AMA is entitled to
                          deferred utility damages has no factual basis. ................................ 17
                   3.     Rinaldi’s cost to cure measurement is not based upon a
                          reliable methodology. .................................................................... 20
                   4.     Rinaldi’s excess operating expense submission does not fit
                          and is irrelevant. ............................................................................ 22
                   5.     Rinaldi’s opinions do not assist the trier of fact and are
                          irrelevant. ...................................................................................... 22
  CONCLUSION ................................................................................................... 24




                                                           i
  5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 4 of 30 PageID: 4993


                                        TABLE OF AUTHORITIES



  Cases
  Calhoun v. Yamaha Motor Corp., USA, 350 F.3d 316, 321 (3d
   Cir. 2003) ........................................................................................................... 7

  Collier v. Varco-Pruden Bldgs., a Div. of United Dominion
   Industries, Inc., 911 F.Supp. 189 (D.S.C. 1995) ................................................15

  Comcast Corp. v. Behrend, 133 S. Ct. 1426, 1435 (2013) ...................................... 9

  Curtis v. Besam Group, 2008 WL 1732956 (D.N.J.) .............................................15

  Dade v. Diguglielmo, 283 Fed.Appx. 979, 982 (3d Cir. 2008) ..............................15

  Dart v. Kitchens Brothers Manufacturing Co., 2007 WL
   3283750 (5th Cir. 2007) ...................................................................................... 9

  Daubert, 509 U.S. at 593 n.10................................................................... 7, 8, 9, 14

  Elcock v. Kmart Corp., 233 F.3d 734, 756 n. 13 (3d Cir. 2000) ............................14

  G-I Holdings v. Hartford Fire Ins. Co., 2007 WL 842009
   (D.N.J.) .............................................................................................................17

  Guillory v. Domtar Industries Inc., 95 F.3d 1320, 1329-31 (5th
   Cir. 1996) ..........................................................................................................16

  Hebbler v. Turner, 2004 WL 414821, *4 (E.D.La.) ............................................... 9

  Kumho Tire Co. v. Carmichael, 526 U.S. 137, 149 (1999) ..................................... 8

  Marcus v. BMW of N. Am., 687 F.3d 583 (3d Cir. 2012) ........................................ 8

  Oddi v. Ford Motor Co., 234 F.3d 136, 144 (3d Cir. 2000) .................................... 7

  Ortho-McNeil Pharmaceutical, Inc. v. Kali Laboratories, Inc.,
   482 F.Supp.2d 478, 510 (D.N.J. 2007) ..............................................................16

  Paoli R.R. Yard PCB Litig. 35 F.3d 717, 742 (3d Cir. 1994) .................................. 8

  Reeves v. Commonwealth Edison Co., 2008 WL 239030, *8
    (N.D. Ill.)...........................................................................................................15

                                                         ii
  5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 5 of 30 PageID: 4994


                                        TABLE OF AUTHORITIES
  Rogers v. Ford Motor Co., 952 F.Supp. 606 (N.D.Ind. 1997) ...............................15

  Schneider ex rel. Estate of Schneider v. Fried, 320 F.3d 396,
    404 (3d Cir. 2003) .............................................................................................. 7

  Smith v. Freightliner, LLC, 239 F.R.D. 390, 392 (D.N.J. 2006) ............................. 9

  Teska v. Potlach Corp., 184 F.Supp.2d 913 (D.Minn. 2002) .................................15

  TMI Litigation, 193 F.3d 613, 670 (3d Cir. 1999) .................................................14

  Tyger Const. Co. Inc. v. Pensacola Const. Co., 29 F.3d 137 (4th
    Cir. 1994) ..........................................................................................................16

  United States v. Downing, 753 F.2d 1224, 1242 (3d Cir. 1985) ............................. 9

  United States v. Schiff, 538 F . Supp. 2d 818, 833 (D.N.J. 2008)............................ 8

  Williams v. Rene, 72 F.3d 1096, 1101-03 (3d Cir. 1995) .......................................16

  Rules

  Fed. R. Evid. 702 ................................................................................................... 7




                                                        iii
  5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 6 of 30 PageID: 4995



                              PRELIMINARY STATEMENT
             Defendant/Third-Party Plaintiff 9440 Fairview Avenue, LLC (“9440”), and

 Defendants Joseph M. Sanzari, Timothy Murray, Joseph M. Sanzari Inc., and North

 Bergen Asphalt, LLC (hereinafter collectively referred to as “Defendants”) submits

 this Brief in support of its motion to preclude the expert opinion testimony offered by

 Plaintiff AMA Realty, LLC’s (“Plaintiff” or “AMA”) of Anthony J. Rinaldi

 (“Rinaldi”) pursuant to Federal Rule of Evidence 702.

             AMA has produced an expert report authored by Rinaldi dated February 29,

 2016 (hereafter “Rinaldi Report”).1 In the Rinaldi Report (attached to the

 Certification of Timothy E. Corriston (“Corriston Cert.”) as Ex. A), Rinaldi opines

 that the value of the value of Plaintiff’s property located at 9501 Fairview Avenue in

 North Bergen, New Jersey (the “AMA Property”) had been impaired by the actions of

 9440. More specifically, Rinaldi opines that the damages are comprised of the stigma

 associated with the AMA Property, the cost to cure the damages, the deferred utility,

 and the excess operating expenses. Rinaldi’s opinions are wholly subjective and not

 based upon any methodology, let alone a reliable one. Moreover, Rinaldi’s

 conclusions are not based upon facts on the records. Further, Rinaldi’s opinions are

 not relevant nor do they assist the trier of fact.




 1
  AMA served two prior reports from Rinaldi dated December 10, 2014 and February
 15, 2016 which have been superseded by the February 2016 Rinaldi report.
                                    1
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 7 of 30 PageID: 4996



                                 STATEMENT OF FACTS
             Plaintiff AMA is the owner of property located at 9501 Fairview Avenue in

 North Bergen, New Jersey (the “AMA Property”). (See Plaintiff’s First Amended

 Complaint and Jury Demand (D.E. #31) attached to the Corriston Cert. as Ex. B, at

 ¶1)

             On December 31, 2006, AMA entered into a 10 year lease with Defendant

 9440 for the use of the AMA Property which commenced on July 1, 2007 and was

 scheduled to expire on June 30, 2017 (the “Lease”). (See Lease attached to the

 Corriston Cert. as Ex. C)

             On June 29, 2007, Third-Party Defendant, Perfect Body & Fenders Co., Inc.

 (“Perfect Body”), entered into a Sublease with 9440 for the continued use and

 occupancy of certain portions of the AMA Property (the “Sublease”) which included

 the entire building structure with the exception of one garage bay. The Sublease was

 terminated on or about March 31, 2011. (See Sublease attached to the Corriston Cert.

 as Ex. D)

             In or about September 2008, an adjacent property owner and settled Third-

 Party Defendant, Millennium Resource Recovery, Ltd. (“MRR”), improperly and

 without proper approvals and permits, undertook changes to the topography of the

 MRR Property resulting in flooding of the AMA Property during rainstorms. As a

 result of these changes to the MRR Property, rainwater would flow heavily from the

 MRR Property onto the AMA Property. (See Transcript of Timothy Murray
                                         2
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 8 of 30 PageID: 4997



 Deposition dated October 27, 2015, attached to the Corriston Cert. as Ex. E, at T.

 86:6-87:10; 91:15-92:15; 95:18-96:8)

             In response to the flooding, 9440 admittedly filled portions of the AMA

 Property with asphalt millings and installed drainage to mitigate the damage being

 caused by the water from the MRR Property. (Id., at T. 84:18-100:17)

             On or about December 15, 2011, 9440 vacated the AMA Property which had

 been scheduled to terminate on June 30, 2017.

             Among the claims asserted by AMA for breach of the Lease are claims relating

 to millings placed on the AMA Property, a building damage claim, and a claim for

 future rental payments. (See, Ex. B to Corriston Cert.)

             9440 does not dispute that it has an obligation to address the issues related to

 the placement of the asphalt millings on the AMA Property. Indeed, on June 14,

 2013, 9440 voluntarily entered into an Administrative Consent Order (“ACO”) with

 the NJDEP to remediate any and all environmental concerns related to its tenancy and

 restore the AMA Property to its pre-tenancy state. The ACO included an approval

 from the NJDEP for 9440 to restore the AMA Property to its pre-tenancy elevations,

 including the removal and disposal of the fill material. 9440 agreed to perform the

 removal and restoration within 30 days. (See NJDEP Administrative Consent Order

 dated June 14, 2013 attached to the Corriston Cert. as Ex. F).

             Thereafter, at the request of AMA, the ACO was suspended and subsequently

 rescinded on the basis that AMA would be submitting its own restoration plan and
                                            3
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 9 of 30 PageID: 4998



 proceeding with the remediation. Because the ACO was suspended and AMA failed

 to submit a restoration plan, on August 19, 2013, the NJDEP issued a Notice of

 Violation (“NOV”) to AMA and 9440, naming both of those entities as violators. The

 NOV required that a restoration plan be submitted to the NJDEP within 20 calendar

 days. (See NJDEP Notice of Violation dated August 19, 2013 attached to the

 Corriston Cert. as Ex. G).

             In response to the NOV, 9440 reiterated to the NJDEP that it remained willing

 to immediately implement all aspects of the ACO and resubmit its restoration plan.

 (See Letter from Tyler & Carmeli, PC to NJDEP dated May 2, 2014, attached to the

 Corriston Cert. as Ex. H).

             AMA’s environmental consultant, RTP Environmental Associates, Inc.

 (“RTP”), by letter dated October 25, 2013, advised the NJDEP that AMA would be

 submitting its restoration plan within 45 days. (See Letter from RTP to NJDEP dated

 October 25, 2013, attached to the Corriston Cert. as Ex. I).

             To date, AMA has failed to submit an approved Restoration Plan or proceed

 with the restoration. Thus, AMA has not only refused to permit 9440 to proceed, it

 has also failed to take any meaningful action to remediate and restore the AMA

 Property including the contamination pre-dating 9440’s tenancy for which AMA is

 solely liable.

                                    LEGAL ARGUMENT


                                           4
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 10 of 30 PageID: 4999



                                          POINT I
                   THE OPINIONS SHOULD BE BARRED BECAUSE
                   THEY ARE UNRELIABLE AND NOT BASED UPON
                   SUFFICIENT FACTS OR METHODOLOGY.

             Plaintiffs must establish “by a preponderance of proof” that their putative

 experts’ opinions satisfy the requirements of Federal Rule of Evidence 702. Oddi v.

 Ford Motor Co., 234 F.3d 136, 144 (3d Cir. 2000) (quoting Daubert, 509 U.S. at 593

 n.10). Rule 702 codifies the principles set forth by the Supreme Court in Daubert

 and its progeny, providing that purported expert testimony must satisfy three factors:

 “(i) the testimony is based upon sufficient facts or data; (2) the testimony is the

 product of reliable principles and methods; and (3) the witness has reliably applied

 the principles and methods to the facts of the case.” Fed. R. Evid. 702.

             The Third Circuit has described Rule 702 as embodying a “trilogy of

 restrictions on expert testimony: qualification, reliability and fit.”     Calhoun v.

 Yamaha Motor Corp., USA, 350 F.3d 316, 321 (3d Cir. 2003) (internal quotations

 omitted). It is thus the role of the district court to act “as a gatekeeper, preventing

 opinion testimony that does not meet the requirements of qualification, reliability and

 fit from reaching the jury.” Schneider ex rel. Estate of Schneider v. Fried, 320 F.3d

 396, 404 (3d Cir. 2003) (citing Daubert, 509 U.S. at 592).

             Thus, an “expert’s opinion must be based on the ‘methods and procedures of

 science’ rather than on ‘subjective belief or unsupported speculation’” and “the

 expert must have ‘good grounds’ for his or her belief.” In re Paoli R.R. Yard PCB

                                          5
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 11 of 30 PageID: 5000



 Litig. 35 F.3d 717, 742 (3d Cir. 1994) (quoting Daubert, 509 U.S. at 590). This Court

 applies an eight-part test for evaluating the reliability, or scientific validity, of

 purported expert testimony:

                   Under Daubert, a court must consider, among other
                   factors, [(1)] whether the theory can be tested, [(2)]
                   whether it has been subject to peer review and
                   publication, [(3)] whether it has been generally accepted,
                   and [(4)] the known or potential error rate. Under Third
                   Circuit precedent, a court should also consider four
                   additional factors: (5) the existence and maintenance of
                   standards controlling the technique's operation; (6) the
                   relationship of the technique to methods which have
                   been established to be reliable; (7) the qualification s of
                   the expert testifying based on the methodology; and (8)
                   the non-judicial uses to which the method has been put.

 Marcus v. BMW of N. Am., No . 08-5859 (KSH), 2010 WL 4853308, *16 (D.N.J.

 Nov. 19, 2010) (Hayden, J.) (citations omitted) (citing Kumho Tire Co. v.

 Carmichael, 526 U.S. 137, 149 (1999) and In re Paoli, 35 F.3d at 742), order vacated

 on other grounds, Marcus v. BMW of N. Am., 687 F.3d 583 (3d Cir. 2012); see also

 Calhoun, 350 F.3d at 321 (same); United States v. Schiff, 538 F . Supp. 2d 818, 833

 (D.N.J. 2008) (same).

             Finally, the expert testimony has to “fit,” that is, the court must determine that

 the opinion “is sufficiently tied to the facts of the case that it will aid the jury in

 resolving a factual dispute.” Daubert, 509 U.S. at 591 (quoting United States v.

 Downing, 753 F.2d 1224, 1242 (3d Cir. 1985)); see also Comcast Corp. v. Behrend,




                                             6
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 12 of 30 PageID: 5001



 133 S. Ct. 1426, 1435 (2013) (class certification could not properly be based on an

 expert’s damage model that did not fit plaintiffs' theory of liability).

             Notably, the failure to identify any methodology is fatal to an expert report.

 See, e.g., Smith v. Freightliner, LLC, 239 F.R.D. 390, 392 (D.N.J. 2006) (although

 expert was qualified, report and testimony lacked methodology and was therefore

 barred); Dart v. Kitchens Brothers Manufacturing Co., 2007 WL 3283750 (5th Cir.

 2007) (purported expert’s testimony on timber harvesting contractor’s alleged failure

 to follow best management practices and resulting damages was unreliable, and was

 thus inadmissible; expert could not establish that his method had ever been used

 before and did not compare his method with an established one); Hebbler v. Turner,

 2004 WL 414821, *4 (E.D.La.) (real estate appraiser’s expert opinion was

 inadmissible because she gave “no indication of the method she used to appraise the

 relevant commercial real estate, other than to say she relied on her knowledge,

 company listings, and other materials”).


                                          POINT II
                   RINALDI’S OPINIONS SHOULD BE BARRED
                   BECAUSE THEY ARE UNRELIABLE AND NOT
                   BASED UPON SUFFICIENT FACTS
             AMA intends to call upon Rinaldi to opine that the alleged actions of 9440 of

 placing asphalt millings on the AMA Property permanently impaired the value of the

 AMA Property. Under existing law, however, Rinaldi’s opinions are inadmissible

 because they are wholly unreliable and are not relevant to the facts of the case.
                                           7
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 13 of 30 PageID: 5002



 A.          Rinaldi’s stigma opinion is not based upon a reliable methodology.

             In the Rinaldi Report, Rinaldi opines that due to the placement of the millings

 on the AMA Property, post remediation, the value of the AMA Property will be

 permanently impacted by stigma. Rinaldi defines stigma as follows: “Stigma is the

 incremental loss in value over and above the foregoing costs. It is the market

 rejection and the additional perceived risk of the contaminated property resulting

 from the uncertainties and potential liabilities.” (See Ex. A to Corriston Cert., at p.

 48).

             Rinaldi provides several general examples of how stigma may manifest itself.

 (Id. at p. 49)         However, in his report, without any analysis, Rinaldi applies a

 deduction of the value of the property for stigma of 25% or $537,500. Rinaldi

 explained his application of stigma damages in one sentence in which he makes a

 conclusory statement without any support or analysis: “The subject property will be

 impacted by stigma. Given the existence of contaminants and the multiple agencies

 having jurisdiction, a deduction of 25% is considered appropriate and applied in this

 matter for stigma.” (See Ex. A to Corriston Cert., at p. 53).

             One of the general factors Rinaldi identified as being considered in establishing

 and supporting stigma is the uncertainty of additional liabilities. When questioned as

 to whether there would be any uncertainty when all of the contaminated material is

 removed as proposed by AMA in this matter, Rinaldi was unable to specifically

 respond.        Rather, he simply indicated that up to the period that the material is
                                             8
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 14 of 30 PageID: 5003



 removed, there is uncertainty. (See Transcript of Anthony J. Rinaldi Deposition

 dated October 7, 2016 (hereafter “Rinaldi Dep.”) at T. 88:21-90:11, attached to the

 Corriston Cert. as Ex. J) Thus, Rinaldi readily admits that once the material is

 removed, there is no stigma which is directly contrary to the opinions he asserts in the

 Rinaldi Report.

             When specifically challenged as to the publications and data upon which he is

 relying for applying a 25% stigma diminished value, Rinaldi was unable to do so and

 admitted there is no true support for his unsupported opinion. Initially, Rinaldi

 acknowledged that attempting to apply a stigma value is one of the biggest dilemmas

 an appraiser encounters.         Rinaldi further admitted that the only precise way of

 measuring stigma is to perform a “paired sale analysis” wherein you pair a property

 that was sold which was not contaminated versus a property that sold and was

 contaminated and that he did not perform such an analysis in this matter.

                   Q: Then, in terms of your percentage that you applied,
                   25 percent, where is that – where -- where is that
                   number coming from? What publications are you
                   relying upon? What of your own data are you relying
                   upon? What is being relied upon?

                   A: That’s one of the biggest dilemmas we appraisers
                   have. The – the only conclusive or precise – I shouldn’t
                   say “conclusive”. Disregard the word “conclusive”. The
                   only precise way of measuring that is do what’s called a
                   “paired sale analysis,” where you pair a property that
                   sold that wasn’t contaminated versus – never as versus a
                   property that sold with the – contaminated that was –
                   secured – they don’t call it NFA, no further action. It’s -
                   -
                                           9
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 15 of 30 PageID: 5004




 (Id. at T. 90:12-91:1).

             Rinaldi acknowledged that neither he nor his colleagues compared sale of a

 complex contaminated property:

                   …I don’t know if I don’t know if any of my colleagues in
                   Northern New Jersey that have ever come across a
                   paired sale of – of a complex property that made – that
                   was – that ever came across it because the circumstances
                   on which you could measure that is that – is that precise.

 (Id. at T. 91:18-23)

             Lacking the required data, Rinaldi maintained that he had surveyed people in

 the past and based upon his experience and those surveys, 20-25% was a “reasonable

 logical conclusion” of stigma. (Id. at T. 91:24-92:17) Critically, Rinaldi admitted that

 in fact he had no such survey data, that no survey data was published and his opinion

 was based upon his own discussions, i.e. informal survey.

                   Q.    All right. What data do you have that you can
                   provide me? You mentioned surveys. Can you provide
                   us with your survey data?

                   A.    No, I don’t have formal surveys of that that are
                   published or anything like that. When I say, “surveys,”
                   I am talking about over the years I have talked to
                   people, have talked to brokers. And I have talked to
                   prospective buyers. And I have talked to people that
                   have marketed properties. That type of informal
                   survey.

 (Id. at T. 92:18-93:2)




                                          10
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 16 of 30 PageID: 5005



             When further pressed for data which supported his basis specifically with

 respect to the northern New Jersey real estate market in which contaminated fill is

 common to support whether a stigma would be 10, 20, 25, or 30 percent, Rinaldi

 acknowledged as follows:

                   But there is a lot of articles about stigma and things like
                   that. But there is nothing published of scientific survey
                   data that gives the precise answer you want, that you
                   are seeking. And it’s – just basically doesn’t exist. The
                   stigma exists, but the precise measure does not exist.
                   And it’s near impossible. It would be under such an
                   extraordinary set of circumstances of data that you
                   could analyze to – ascertain that.

 (Id. at T. 93:17-94:1)

             Based upon Rinaldi’s own admissions, that even if remediated there would be a

 loss of value to the property as a result of stigma his opinion is unreliable because: (1)

 it is not based upon any methodology; (2) it cannot be tested in any way; and (3) he

 cannot point to any data or authority to support his opinions. Rinaldi’s subjective

 belief is simply admissible.

 B.          Rinaldi’s opinions do not fit and are irrelevant.

             As for the requirement of “fit,” the Third Circuit has emphasized that it is “one

 of relevance and expert evidence which does not relate to an issue in the case is not

 helpful.” In re TMI Litigation, 193 F.3d 613, 670 (3d Cir. 1999). When considering

 whether the proposed expert testimony “fits” the disputed factual issues in the case,

 “the requirement of reliability, or ‘good grounds,’ extends to each step in an expert's


                                            11
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 17 of 30 PageID: 5006



 analysis all the way through the step that connects the work of the expert to the

 particular case.” Paoli II, 35 F.3d at 743. Notably, an expert's bare conclusions that

 are not based on the facts of the case are not admissible under Rule 702 of the Federal

 Rules of Evidence. See Elcock v. Kmart Corp., 233 F.3d 734, 756 n. 13 (3d Cir.

 2000) (expert who renders opinion based on factual assumptions not present in case

 does not comply with “fit” requirement).

             In deciding whether proffered expert testimony meets Daubert’s requirements,

 a district court’s foremost objective must be to rule out subjective belief or

 unsupported speculation. Dade v. Diguglielmo, 283 Fed.Appx. 979, 982 (3d Cir.

 2008) (expert testimony lacked a factual foundation, and thus excluded expert’s

 opinion was based on pure speculations). See also Teska v. Potlach Corp., 184

 F.Supp.2d 913 (D.Minn. 2002) (Former crane operator had neither the specialized

 knowledge, nor an adequate factual basis, upon which to render expert opinions on

 the duties and responsibilities of crane operators what would assist the jury in

 determining general contractor’s vicarious liability for injuries sustained by

 subcontractor’s employee due to improper rigging of crane; former crane operator in

 forming his opinion did not review any substantive texts, did not view the site of the

 accident, and did not interview any of the witnesses); Rogers v. Ford Motor Co., 952

 F.Supp. 606 (N.D.Ind. 1997).

             An expert’s opinion should be excluded when it is based on assumptions that

 are speculative and are not supported by the record. Curtis v. Besam Group, 2008
                                          12
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 18 of 30 PageID: 5007



 WL 1732956 (D.N.J.) (“in order for an expert opinion to be admissible at trial, the

 opinion must be based upon factual evidence and not pure speculation, possibilities or

 contingencies”); Reeves v. Commonwealth Edison Co., 2008 WL 239030, *8 (N.D.

 Ill.) (expert reports inadmissible in their entirety because they were based upon false

 assumptions); Collier v. Varco-Pruden Bldgs., a Div. of United Dominion Industries,

 Inc., 911 F.Supp. 189 (D.S.C. 1995) (expert’s opinion should be excluded when it is

 based on assumptions that are speculative and are not supported by the record).

 Similarly, expert testimony should be excluded when assumptions made by the expert

 are not based in fact. Ortho-McNeil Pharmaceutical, Inc. v. Kali Laboratories, Inc.,

 482 F.Supp.2d 478, 510 (D.N.J. 2007) (“[T]he Third Circuit has demanded that the

 factual predicate of an expert's opinion must find some support in the record, and has

 emphasized that mere ‘theoretical speculations’ lacking a basis in the record will not

 create a genuine issue of fact. Moreover, where an expert's opinion is predicated on

 factual assumptions, those assumptions must also find some support in the record.”

 (internal citations omitted)). See also Tyger Const. Co. Inc. v. Pensacola Const. Co.,

 29 F.3d 137 (4th Cir. 1994) (expert’s testimony should be excluded when assumptions

 made by expert are not based in fact).

             Indeed, general principles of relevance require exclusion of expert opinion

 based upon incorrect facts because “evidence based on fictitious facts is just as

 unreliable as evidence based upon no research at all.” Guillory v. Domtar Industries

 Inc., 95 F.3d 1320, 1329-31 (5th Cir. 1996) (District court did not abuse its discretion
                                          13
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 19 of 30 PageID: 5008



 in limiting expert's testimony to discussion of only one of his ten forklift models, and

 excluding his videotape, in products liability action by employee who was injured

 when fork fell from forklift; testimony was not based on facts in record but on altered

 facts and speculation designed to bolster manufacturer's position). See also Williams

 v. Rene, 72 F.3d 1096, 1101-03 (3d Cir. 1995) (reversing admission of expert

 damages testimony where, despite significant detail, underlying assumption was

 “unsupported and speculative”); G-I Holdings v. Hartford Fire Ins. Co., 2007 WL

 842009 (D.N.J.) (expert opinion is not admissible because it was based largely on

 speculation and unsupported facts).

             1.   Rinaldi’s conclusion that Plaintiff AMA is entitled to stigma
                  damages has no factual basis.

             Rinaldi rendered his opinion on stigma damages in this matter despite his

 acknowledgment it would be rare or surprising to find an industrial property in the

 lower Bergen/Essex/Hudson County areas which did not have preexisting

 contamination. (See Ex. J to Corriston Cert., at T. 23:7-24:15)

             With respect to the AMA Property, Rinaldi was unaware that contamination

 had been documented in the soils on the AMA Property prior to the lease or 9440

 placing asphalt millings on the AMA Property. Shockingly, Mr. Rinaldi was unaware

 of the existing contamination because the only materials he reviewed in this matter

 pertaining to the contamination were reports issued by Plaintiff’s environmental

 experts, RTP and Brinkerhoff Environmental Services, Inc. (“Brinkerhoff”) which


                                         14
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 20 of 30 PageID: 5009



 were provided to him by Plaintiff’s counsel. (See Ex. J to Corriston Cert., at T. 39:6-

 21). Rinaldi did not request to see any other environmental information including the

 reports submitted by Defendant 9440. (Id. at T. 39:22-40:2) Critically, Plaintiff’s

 counsel did not provide Rinaldi with the Environmental Waste Management

 Associates, LLC (“EWMA”) 2007 Phase I Environmental Assessment (“Phase I

 Environmental Assessment”) or the Pure Earth Environmental, Inc. (“Pure Earth”)

 2007 Phase II Environmental Site Investigation (“Phase II Environmental

 Assessment”) which were conducted prior to 9440 occupying the AMA Property.

             During Phase I, EWMA identified several potential recognized environmental

 conditions at the AMA Property which required additional investigation and EWMA

 recommended that a subsurface soil and groundwater investigation be conducted to

 determine if there were environmental impacts to the AMA Property. As a result,

 Pure Earth performed a Phase II Environmental Site Investigation. The Phase II

 Environmental Assessment confirmed the pre-lease presence of contaminants in the

 soils and groundwater. Critically, Plaintiff AMA – not 9440 – is required to perform

 the necessary remediation regarding these contaminants.

             Importantly, there is no dispute regarding the pre-lease contamination.

 Plaintiff’s environmental expert and consultant, RTP, acknowledged that there is

 preexisting, contamination on the AMA Property unrelated to the activities of 9440

 and that it was RTP’s intention to cap the preexisting contamination utilizing asphalt.

 (See Transcript of John A. Larkins Deposition dated October 20, 2016 (hereafter
                                         15
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 21 of 30 PageID: 5010



 “Larkins Dep.”) attached to the Corriston Cert. as Ex. K, at T. 37:11-38:17, 41:2-14;

 61:4-19; 99:11-100:6). Indeed, Larkins acknowledged that a capping of a preexisting

 contaminated historic fill is necessary regardless of whether or not there is an issue

 with the asphalt millings placed on the AMA Property by 9440. (Id. at T.100:16-

 101:17)

             Thus, not only did Rinaldi not consider the preexisting contamination on the

 AMA Property in rendering his stigma opinion, he also failed to consider the fact that

 all of the asphalt millings imported to the AMA Property by 9440 would be removed

 and the only preexisting contamination remaining would remain.

             Rinaldi was also     unaware      that there was preexisting groundwater

 contamination surrounding the AMA Property. As noted in the Court’s decision

 granting Tilcon New York, Inc.’s (“Tilcon”) Motion for Summary Judgment, during

 his deposition, Larkins testified that RTP identified several possible sources of

 groundwater contamination in the area of the AMA Property including preexisting

 historical fill located on the AMA Property prior to the commencement of the

 leasehold in July of 2007, the asphalt millings brought onto the AMA Property by

 9440 after July of 2007, the neighboring property and general regional contamination.

 As a result, RTP did not have sufficient data to establish the cause of the groundwater

 contamination. (See Opinion on Motion for Summary Judgment dated December 28,

 2017 (D.E. #219) attached to the Corriston Cert. as Ex. L; Ex. K to Corriston Cert. at

 T. 67:9-68:19 and 81:3-8) Indeed, Larkins admitted that it is almost impossible to
                                          16
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 22 of 30 PageID: 5011



 distinguish between groundwater contaminants pre and post the Lease or vis-à-vis

 regional contamination. (Ex. K to Corriston Cert., at T. 75:21-77:10)

             Rinaldi’s complete lack of knowledge regarding preexisting historical

 contaminated fill on the AMA Property for which 9440 bore no responsibility, the

 preexisting regional groundwater contamination, the inability of Plaintiff’s expert,

 RTP, to establish that groundwater contamination was caused by 9440, and the fact

 that the imported millings were to be removed while the preexisting soil

 contamination remained renders any opinion regarding stigma to be factually

 unsupported. The facts underlying Rinaldi’s opinion are clearly erroneous and his

 opinion is pure speculation and inadmissible. Rinaldi’s failure to review documents

 and testimony which would have provided him with a better understanding of facts of

 this case are the death knell his report and opinion.

             2.    Rinaldi’s conclusion that Plaintiff AMA is entitled to deferred utility
                   damages has no factual basis.

             In the Rinaldi Report, Rinaldi opines that because the remediation would not

 be completed until May 2022, approximately 6 years from the January 15, 2016

 valuation date, and that the AMA Property could not be utilized during this period of

 time, the deferred utility in this matter is six years. (See Ex. A to Corriston Cert., at

 p.51) Without further analysis, Rinaldi applied a deferred utility deduction of 6.39%.

 Indeed, in the Rinaldi Report, Rinaldi provides no explanation for the basis of

 calculation.


                                          17
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 23 of 30 PageID: 5012



             During his deposition, Rinaldi explained that “deferred utility” means that

 before you can use a site there is a deferment in the amount of time you can use the

 site. More specifically, when he performs a valuation at a point in time, if you are not

 able to use the site for a few months, it makes a difference in what one would pay for

 the site. (See Ex. J to Corriston Cert., at T. 78:17-79:13) It is his opinion that the

 entire AMA Property – not just the building – is unusable until the building is fixed

 and the contamination remediated. (Id.)

             The entire basis for Rinaldi’s opinion is premised upon Rinaldi purportedly

 being told by RTP that the site cannot be used until RTP issues a clearance via a

 Remedial Action Outcome (“RAO”). (Id. at T. 64:24-67:25) Rinaldi further stated

 that although he relied upon information from the engineers that the site could not be

 used until the RAO was issued, it made sense to him because of the circumstances.

 (Id. at T. 67:11-25)

             Rinaldi also opined that because there were claimed violations of the Clean

 Water Act that “may create a restriction or impediment to utilization of the property.”

 (Ex. A to Corriston Cert., p.19). During his deposition, Rinaldi explained that the use

 of the word “may” is based upon an application of logic that is heavy equipment is

 required it “may” restrict access to the entire site. (Ex. J to Corriston Cert., at T.

 68:1-71:13). Essentially, Rinaldi contended that he was not making an unreasonable

 “assumption.”


                                          18
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 24 of 30 PageID: 5013



             AMA’s environmental consultant/LSRP, Larkins, testified that it would take

 approximately 24 days to physically remove the asphalt millings from the AMA

 Property. (See Ex. K to Corriston Cert., at T. 44:12-18) Larkins further testified that

 no additional soil investigation was required after July of 2012, that there were no

 regulatory impediments to RTP proceeding with the soil remediation at that time, and

 RTP could have proceeded with the remediation, the removal of the millings,

 provided the property owner authorized RTP to do so. (Id. at T. 59:20-61:3 and

 71:21-72:14). Larkins also acknowledged that any remaining groundwater issues as

 of 2012 could be handled separately and did not impede the ability to utilize the

 AMA property. (Id. at T. 59:5-19; 66:1-67:8; 71:8-14) Larkins has not opined in any

 manner that the remediation activities would prevent the AMA Property from being

 used due to equipment or other reasons. Further, Larkins explained that the May 22,

 2022 deadline upon which Rinaldi relies to support deferred utility damages of 6

 years is a regulatory deadline and did not prevent AMA from completing remediation

 prior thereto. (Id. at T. 82:14-24)

             With respect to his opinion upon which Rinaldi relied to state that the property

 could not be used, Larkins explained that based upon the environmental condition of

 the property, he “felt” AMA “would not” be able to sell the AMA Property or even

 lease it until the remediation was complete and removed any potential exposure to

 individuals operating on the AMA Property. (Id. at T. 52:17-53:3) However, Larkins


                                            19
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 25 of 30 PageID: 5014



 readily admitted that he is not an expert in marketability or sale of properties and

 agreed that contaminated properties are routinely transferred. (Id. at T. 53:4-10)

             Larkins further explained that the purported hazard to individuals was in dust

 generated from driving over the property and potentially mold inside the building.

 (Id. at T. 53:11-19) However, Larkins admitted: that no vapor testing was performed

 to determine whether there was any hazard; that he was making an assumption; that

 he has not performed any analysis of any of the dust on the AMA Property or the

 neighboring property; that no vapor testing or air quality testing was performed; and

 that he could not opine as to whether the remediation would in any manner prevent

 the mold from being removed. (Id. at T. 53:20-54:13; 98:9-99:2)

             3.    Rinaldi’s cost to cure measurement is not based upon a reliable
                   methodology.

             In the Rinaldi Report, Rinaldi applies a cost to cure measurement for purposes

 of attempting to establish enhanced damages. Essentially, Rinaldi identifies and relies

 upon the estimates to restore the AMA Property which were provided by Larkins,

 Glenn Donohue (“Donohue”) of Brinkerhoff, and Thomas Parisi (“Parisi”) and

 applies, without explanation or analysis, an additional contingency cost, and

 concludes that the value of the AMA Property is diminished by the cost to cure the

 damage to the AMA Property. (Ex. A to Corriston Cert., at p.50-51) Rinaldi’s

 methodology and reliance upon the opinions of Plaintiff’s experts is flawed.




                                           20
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 26 of 30 PageID: 5015



             With respect to RTP, Rinaldi cites that RTP has estimated that the costs of the

 removal of the asphalt millings placed on the Property by 9440 are $1,733,000.

 Rinaldi increases that sum by 15% to $1,992,250 for “contingencies and the

 purported cost of the removal of the retaining wall and stone wall catch basins, which

 was not included in the estimate.” (Id., at p. 50) Not surprisingly, Rinaldi provides no

 basis for his unsupported opinion as to the cost of the removal of the retaining wall

 and stone wall catch basins or for a blanket 15% contingency.

             Similarly, with respect to the Brinkerhoff estimate, Rinaldi cites that

 Brinkerhoff provided an estimate for a total cost of $282,000 which Rinaldi has

 increased by 10% for contingencies for a total of $310,200. Though Rinaldi claims

 that the estimate includes the cost for removing fill to the top of the pre-existing

 grade and then removing approximately 900 cubic yards of fill to the top of the

 existing grade, in his calculation, he also adds on to the Brinkerhoff estimate, $19,000

 representing removing approximately 1,900 cubic yards of fill at a cost of $10 per

 cubic yard. Once again, Rinaldi provides no basis for his estimated fill cost which is

 clearly not within his expertise as an appraiser. (Id., at p. 50)

             With respect to Plaintiff’s structural damages, Rinaldi cites that the estimate for

 repairing the building is approximately $1,458,425. Once again, Rinaldi, on his own,

 without support from the structural engineer, increases that estimated cost to

 $1,604,268 (Id., at p. 51)


                                             21
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 27 of 30 PageID: 5016



             Clearly, Rinaldi has provided no basis to support his contingency methodology

 nor has he substantiated his expertise in the cost of remediating contaminated

 properties, addressing wetlands, or repairing the building. Further, Rinaldi’s opinions

 regarding cost to cure do not fit because they are based on incorrect facts of the case.

 More specifically, as set forth in Defendants’ Motion in Limine to Preclude the

 Opinions of John Larkins, Thomas Parisi, and Glenn Donohue, the cost estimates

 upon which Rinaldi observes themselves are not admissible.

             4.    Rinaldi’s excess operating expense submission does not fit and is
                   irrelevant.

             Premised upon RTP’s estimate of a groundwater monitoring expense of

 $10,000 every year for 30 years, Rinaldi provides an excess operating expense

 present value damage of $94,000. However, during his deposition, Larkins

 acknowledged that if the neighboring Tilcon Property was able to obtain a Classified

 Exception Area (“CEA”) he would conclude that the groundwater contamination

 detected on the AMA Property is regional and that there would be no requirement for

 groundwater monitoring. In fact, a CEA for the Tilcon Property was granted and

 there is no requirement for groundwater monitoring. (See Letter from PT Consultants,

 Inc. to North Bergen Recycling, Inc. dated May 29, 2018 attached to the Corriston

 Cert. as Ex. M). Once again, the opinions of Larkins in this regard are inadmissible.

             5.    Rinaldi’s opinions do not assist the trier of fact and are irrelevant.




                                           22
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 28 of 30 PageID: 5017



             In addition to the defects set forth above, Rinaldi’s opinions regarding the

 value of the property, the deferred utility damages and the cost to cure damages do

 not assist the trier of fact, will cause confusion, and are irrelevant.

             Concerning Rinaldi’s determination of the value of the AMA Property, absent

 proof that there will be permanent damage to the AMA Property on an ongoing basis,

 which is entirely lacking, the opinion is irrelevant. Rinaldi’s only attempt to establish

 a permanent damage was his faulty stigma analysis and methodology. As such, the

 damages to which Plaintiff AMA is entitled to receive, should it meet its burden, are

 any damages, if any, directly associated with the breach of Lease such as loss of rent

 and increased operational expenses during the term of the Lease as well as the cost to

 remediate the AMA Property to its pre-Lease condition. The present value of the

 AMA Property has no relevance to these damages. Similarly, the purported cost to

 cure damages is simply the same as the remediation and repair costs outlined by

 Plaintiff’s other experts. Rinaldi’s attempt to lower the value of the AMA Property

 based upon these costs is confusing, unnecessary, and not relevant. Clearly, to the

 extent Plaintiff AMA proves its actual damages, Plaintiff AMA will be entitled to a

 recovery. Rinaldi’s analysis is simply an unsupported improper attempt to increase

 damages based upon “contingencies” beyond his expertise.

             There also is no basis for the faulty and unsupported “deferred utility” damage

 when in this matter should Plaintiff AMA meet its proof burden regarding its claimed


                                           23
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 29 of 30 PageID: 5018



 loss of rent. Clearly, Plaintiff would not be entitled to duplicate damages of loss of

 rent and deferred utility for being unable to use the Property.

             With respect to any claim for deferred utility beyond the scheduled expiration

 of the Lease, as acknowledged by RTP, there is no basis for deferred utility because,

 as admitted by Larkins and Donohue, the AMA Property could have been remediated

 prior to the scheduled expiration of the Lease. (Ex. K to Corriston Cert., at T. 95:22-

 96:21; Transcript of Glenn Donohue Deposition dated December 22, 2016 attached to

 the Corriston Cert. as Ex. N, at T. 60:9-62:9).

             Accordingly, due to the numerous defects in the opinions expressed by Rinaldi,

 his opinion in its entirety does not aid the trier of fact and are irrelevant.

                                        CONCLUSION

             For all of the foregoing reasons, Defendants respectfully request that their

 motion to preclude the expert opinion testimony offered by Anthony J. Rinaldi be

 granted.

                                         CONNELL FOLEY LLP
                                         Attorneys for Defendant/
                                         Counterclaimant/Third-Party Plaintiff,
                                         9440 Fairview Avenue, LLC, and
                                         Defendants, Timothy Murray, individually,
                                         Joseph M. Sanzari Inc., and North Bergen
                                         Asphalt, LLC


                                         By:/s/ Timothy E. Corriston, Esq.
                                                Timothy E. Corriston, Esq.

                                         KROVATIN KLINGEMAN LLC
                                           24
 5097973-1
Case 2:13-cv-00457-JMV-MF Document 268-1 Filed 07/15/19 Page 30 of 30 PageID: 5019



                                  Attorneys for Defendant,
                                  Joseph M. Sanzari, individually


 Dated: July 15, 2019             By:/s/ Henry E. Klingeman, Esq.
                                         Henry E. Klingeman, Esq.
                                         Helen A. Nau, Esq.




                                   25
 5097973-1
